The Attorney          General of Texas
                                                           December 22, 1982
MARK WHITE
Attorney General

                                         Mr. Raymon L. Bynum                    Opinion No. m-529
Supreme      Court Building              Comtlssioner of Education
P. 0. Box 12548
Austin,    TX. 78711. 2548
                                         Texas Education Agency                 Re:   Whether an institution
5121475-2501
                                         201 East Eleventh Street               of higher education may issue
T&X      9101874-1367                    Austin, Texas   78701                  scholarships under    section
Telecopier     512/475-0266                                                     54.201 of the Education Code
                                                                                to two students who tie for
                                                                                valedictorian
1607 Main St., Suite 1400
Dallas, TX. 75201-4709
2141742-8944                             Dear Mr. Bynum:

                                              You have requested our opinion regarding the application of
4824 Alberta       Ave., Suite     160
El Paso, TX.       79905.2793
                                         section 54.201 of the Education Code. That statute provides:
915l533.3464
                                                  The governing board of each institution of higher
                                                  education may issue scholarships each year to the
1220 Dallas Ave., Suite           202             highest ranking graduate of each accredited high
Houston,   TX. 770026986
7131650-0666
                                                  school of this state, exempting the graduates from
                                                  the payment of tuition during both semesters of
                                                  the first regular session immediately following
806 Broadway,         Suite 312                   their graduation. This exemption may be granted
Lubbock,  TX.       79401.3479                    for any one of the first four regular sessions
8061747-5238
                                                  following the individual's graduation from high
                                                  school when in the opinion of the institution's
4309 N. Tenth,     Suite S                        president the circumstances of an individual case,
McAllen,     TX. 78501-1685                       including military service, merit the action.
5121682-4547

                                         You ask whether an institution of higher education may issue a
200 Main Plaza, Suite 400                scholarship "to more than one person in the event that the school
San Antonio.  TX. 78205.2797             district in which such high school is located certifies a tie [for the
5121225-4191                             title of 'highest ranking graduate']."

An Equal       OpportunityI
                                              In our opinion, the use of the term "highest ranking graduate" in
Affirmative      Action     Employer     section 54.201 is not necessarily restricted to a single individual.
                                         "Highest" is used here, we believe, in the sense of "none higher."
                                         For example, a court observed in Ilges v. St. Louis Transit Company,
                                         77 S.W. 93 (MO. App. 1903),

                                                  there can be no degree of care higher than the
                                                  highest.




                                                              p. 1915
Mr. Raymon L. Bynum - Page 2 (m-529)




If the two graduates are tied for the highest position, it is clear
that both are the "highest" in the sense that no other graduates can
occupy a higher position.

     In addition, we believe that "graduate" may refer to more than
one individual in an appropriate instance. Article 10, V.T.C.S.,
which contains the general rules of construction, provides, in
pertinent part:

         The singular and plural number shall each include
         the other, unless otherwise expressly provided.

We conclude that an institution of higher education is authorized to
issue scholarships to more than one person in any case in which the
relevant school district certifies a tie for the title of "highest
ranking graduate."

                              SUMMARY

            An   institution of     higher   education   is
         authorized to issue scholarships to more than one
         person in any case in which the relevant school
         district certifies a tie for the title of "highest
         ranking graduate," pursuant to section 54.201 of
         the Texas Education Code.
                                                          A-7
                                        &W


                                                  WHITE
                                        Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COElMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Jim Moellinger
Susan Wheeler
Bruce Youngblood



                                   p. 1916